DETAILED ACTION
Election/Restrictions
The amendment filed on 4/13/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because in response to the restriction requirement of 4/29/2020, Species C, corresponding to claims 5 and 6 was elected. In the restriction requirement of 4/29/2020, this species was characterized as being represented by Figures 1 and 2, Item 132, and p. 63 of the specification, in which Lexical Objectivity Mining (LOM) is used to reach as close as possible to an objective answer and engages with the UBEC user to allow them to concede or improve their argument against the stance of LOM. In the non-final rejection mailed 10/15/2020, the claims were restricted by original presentation to this same species, which was labeled as “Species A” in the non-final rejection. This species encompassing claims 5 and 6 was examined in the non-final rejection mailed 10/15/2020. In the present amendment filed 4/13/2021, new claim 5 effectively cancels the previous subject matter of the claim and introduces subject matter related to receiving hash announcements and using them to detect a rogue node and blacklist it. This subject matter corresponds to a different species than the subject matter examined in the non-final office action mailed 10/15/2020 and is represented by Figure 48, pp. 89-90 of the specification. Additionally, claim 6 has been canceled. Therefore, the newly presented claims are drawn to a different species than the originally examined claims.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298.  The examiner can normally be reached on Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685